EXHIBIT 10.5
 
 
LSI INDUSTRIES INC.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT / SERVICE-BASED
Summary of Nonqualified Stock Option Grant
LSI Industries Inc., an Ohio corporation (the "Company"), grants to the Grantee
named below, in accordance with the terms of the LSI Industries Inc. Amended and
Restated 2012 Stock Incentive Plan, as of November 20, 2014 (the "Plan") and
this Nonqualified Stock Option Agreement (the "Agreement"), an option to
purchase Shares of the Common Stock of the Company at an exercise price per
Share as described below:
Name of Grantee:
         
Number of Underlying Shares:
         
Exercise Price Per Share:
         
Grant Date:
July 1, 2015
         
June 30, 2016
   
June 30, 2017
 
 
June 30, 2018
   Vesting Date(s):  June 30, 2019  
 
 
   Expiration Date:
July 1, 2025



Terms of Agreement
1.            Grant of Nonqualified Stock Option.  Subject to and upon the
terms, conditions, and restrictions set forth in this Agreement and in the Plan,
the Company hereby grants to the Grantee as of the Grant Date, an option to
purchase Shares of Common Stock of the Company at an exercise price per Share as
set forth above (the "Option").  It is the intent of the Company and the Grantee
that the Option will not qualify as an "incentive stock option" under
Section 422 of the Internal Revenue Code of 1986, as amended from time to time.


2.            Vesting of Option.
 
(a)            Except as otherwise provided in this Agreement, the Option shall
become exercisable according to the vesting schedule set forth above.
 
(b)            The Option shall vest in full prior to the Vesting Date(s) if the
Grantee satisfies the requirements for Retirement, as defined in the Plan,
including separation from employment with the Company. The Option shall be
exercisable for ninety days following the occurrence of the condition described
in this Section 2(b).
 
(c)            The Option shall vest in full prior to the Vesting Date upon the
occurrence of any of the following: (i) the Grantee dies while in the employ of
the Company; (ii) the Grantee has a Disability, as defined in the Plan; or (iii)
there is a Change in Control event described in Section 2(g) of the Plan. The
Option shall be exercisable for one year following the occurrence of the
conditions described in Section 2(c)(i) and 2(c)(ii).

--------------------------------------------------------------------------------



(d)            The Committee may, in its sole discretion, accelerate the time at
which the Option becomes vested and non-forfeitable to a time other than the
Vesting Date(s) as provided in Section 2(a) or to a time other than provided in
Section 2(b) or Section 2(c)(i), (ii) or (iii) on such terms and conditions as
it deems appropriate in accordance with the terms and conditions of the Plan.
 
3.            Forfeiture of Option.  Any portion of the Option that has not yet
vested pursuant to Section 2 shall be forfeited automatically without further
action or notice if the Grantee ceases to be employed by the Company other than
as provided in Section 2(b), 2(c) or 2(d) hereof.
 
4.            Exercise and Payment.
 
(a)            The Option granted under this Agreement shall be exercisable on
the Vesting Date(s) as provided on the first page under "Summary of Nonqualified
Stock Option Grant" herein. The Option granted under this Agreement may not be
exercised as to less than one hundred (100) Shares at any time.
 
(b)            The Option may be exercised for the number of Shares specified by
Grantee's delivery of instructions through and in accordance with the procedures
maintained on behalf of the Company, accompanied by full payment in the manner
and subject to the conditions set forth pursuant to the terms of the Plan for
the number of Shares in respect of which it is exercised.  If any applicable law
or regulation requires the Company to take any action with respect to the Shares
specified in such notice, or if any action remains to be taken under the
Articles of Incorporation or Code of Regulations of the Company to effect due
issuance of the Shares, then the Company shall take such action and the day for
delivery of such stock shall be extended for the period necessary to take such
action.
 
5.            Transferability.   The Option may not be transferred and shall not
be subject in any manner to assignment, alienation, pledge, encumbrance or
charge,  unless otherwise provided under the Plan.  Any purported Transfer or
encumbrance in violation of the provisions of this Section 5 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in the Option.
 
6.            Voting and Other Rights.  The Grantee will not have any rights of
a shareholder of the Company with respect to the Option until the delivery of
the underlying Shares into which the Option is exercised.
 
7.            Continuous Employment.  Unless otherwise specified by the Plan,
for purposes of this Agreement, the continuous employment of the Grantee with
the Company shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company, by reason of the
transfer of his employment among the Company or a leave of absence approved by
the Committee.
 
8.            No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of the Grantee.
 
9.            Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company.
 
2

--------------------------------------------------------------------------------



10.            Taxes and Withholding.  By his or her acceptance of this
Agreement, the Grantee agrees to reimburse the Company for any taxes required by
any government to be withheld or otherwise deducted and paid by the Company with
respect to the issuance or disposition of the Shares subject to the Option. In
lieu thereof, the Company shall have the right to withhold the amount of such
taxes from any other sums due or to become due from the Company to the
Participant. The Company may, in its discretion, hold the stock certificate or
certificates to which the Grantee is entitled upon the exercise of the Option as
security for the payment of such withholding tax liability, until cash
sufficient to pay that liability has been accumulated. In addition, at any time
that the Company becomes subject to a withholding obligation under applicable
law with respect to the exercise of the Option (the "Tax Date"), except as set
forth below, a holder of the Option may elect to satisfy, in whole or in part,
the holder's related personal tax liabilities (an "Election") by (a) directing
the Company to withhold from Shares issuable in the related exercise either a
specified number of Shares or Shares having a specified value (in each case not
in excess of the minimum required tax withholding amount), (b) tendering Shares
previously issued pursuant to the exercise of an Award or other Shares owned by
the holder or (c) combining any or all of the foregoing Elections in any
fashion. An Election shall be irrevocable. The withheld Shares and other Shares
tendered in payment shall be valued at their Fair Market Value on the Tax Date.
The Committee may disapprove of any Election, suspend or terminate the right to
make Elections or provide that the right to make Elections shall not apply to
particular Shares or exercises. The Committee may impose any additional
conditions or restrictions on the right to make an Election as it shall deem
appropriate, including any limitations necessary to comply with Section 16 of
the Exchange Act.
 
11.            Adjustments.  The number and kind of Shares deliverable pursuant
to the Option are subject to adjustment as provided in Section 8 of the Plan.
 
12.            Compliance with Law.  While the Company shall make reasonable
efforts to comply with all applicable federal and state securities laws and
listing requirements with respect to the Shares that may be delivered pursuant
hereto, the Company shall not be obligated to deliver any Shares pursuant to
this Agreement if the delivery thereof would result in a violation of any such
law or listing requirement.
 
13.            Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee.  Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.
 
14.            Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15.            Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto.  In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern except with respect to Section 2(a) of this
Agreement.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Option.
 
16.            Successors and Assigns.  Without limiting Section 5, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
3

--------------------------------------------------------------------------------



17.            No Advice Regarding Award.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee's participation in the Plan or the acquisition or sale of
the underlying securities.  The Grantee is hereby advised to consult with the
Grantee's personal tax, legal or financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
 
18.            Governing Law.
 
(a)            The interpretation, performance, and enforcement of this
Agreement, including tort claims, shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws thereof.
 
(b)            Any party bringing a legal action or proceeding against another
party arising out of or relating to this Agreement may bring the legal action or
proceeding only in the United States District Court for the Southern District of
Ohio and any of the courts of the State of Ohio, in each case sitting in
Cincinnati, Ohio.
 
(c)            Each of the Company and the Grantee waives, to the fullest extent
permitted by law, (i) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Agreement brought in any court of the State of Ohio sitting in Cincinnati, Ohio
or the United States District Court for the Southern District of Ohio sitting in
Cincinnati, Ohio, including, without limitation, a motion to dismiss on the
grounds of forum non conveniens or lack of subject matter jurisdiction; and (ii)
any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
(d)            Each of the Company and the Grantee submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the Southern District of Ohio sitting in Cincinnati, Ohio and
its appellate courts, and (ii) any court of the State of Ohio sitting in
Cincinnati, Ohio and its appellate courts, for the purposes of all legal actions
and proceedings arising out of or related to this Agreement.
 
19.            Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement.  The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.  By accepting this award, Grantee
acknowledges that a copy of the Plan, Plan Summary and Prospectus, and the
Company's most recent Annual Report and Proxy Statement (the "Prospectus
Information") either have been received by Grantee or are available for viewing
on the Company's intranet site or  internet site at www.lsi-industries.com, and
consents to receiving this Prospectus Information electronically, or, in the
alternative, agrees to contact Debi Lauber at (513) 372-3008 to request a paper
copy of the Prospectus Information at no charge.  Grantee also represents that
she or he is familiar with the terms and provisions of the Prospectus
Information and hereby accept the award on the terms and conditions set forth
herein and in the Plan.  These terms and conditions constitute a legal contract
that will bind both Grantee and the Company as soon as Grantee accepts the award
as described above.
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 
LSI INDUSTRIES INC.
 
 
By:          ______________________                                                                          
Name: Dennis W. Wells
Title: Chief Executive Officer
 
GRANTEE
 
 
_________________________________________
Name:
 



5